UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54472 ORACO RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 27-2300414 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) 189 Brookview Drive Rochester, NY 14617 (Address of principal executive offices) (212) 279-6260 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group 401 West A Street, Suite 1150 San Diego, CA 92101 Office (619) 704-1310 • Fax (619) 704-0556 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on November 19, 2012 was 24,703,987 shares. 1 ORACO RESOURCES, INC. QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T. Controls and Procedures 20 PART II - OTHER INFORMATION Item 1. Legal Proceedings 20 Item1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signature 22 2 EXPLANATORY NOTE Oraco Resources, Inc. (the “Company”), is filing the following Amended Quarterly Report on Form 10-Q/A for the period ended September 30, 2012 to include the unaudited consolidated financial statements reviewed in accordance with SAS 100 as required by Rule 10-01(d). 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. ORACO RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, ASSETS Current assets: Cash $ $ Cash - restricted - Inventory - Total current assets Other assets: Notes receivable - Accrued interest receivable - Trademark, net Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued payroll taxes Line of credit - related party - Customer deposit - Total current liabilities Total liabilities Stockholders' equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 24,585,788 and 23,645,360 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Common stock payable Deficit accumulated during exploration stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See Accompanying Notes to Consolidated Financial Statements. 4 ORACO RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Inception (August 4, 2010) For the three months ended For the nine months ended to September 30, September 30, September 30, Revenue Gold and diamond sales $ $- $- $- Commission income - - - Total revenue - - - Cost of goods sold Cost of goods sold - - - Cost of goods sold - related party - Total cost of goods sold - - - Gross profit - - - Operating expenses: Depreciation and amortization Executive compensation General and administrative Professional fees Professional fees - related party Total operating expenses Other income (expense): Interest income - - Foreign currency transaction loss Total other expense 35 Net loss Weighted average number of common shares outstanding - basic Net loss per share - basic See Accompanying Notes to Consolidated Financial Statements. 5 ORACO RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Inception (August 4, 2010) For the nine months ended to September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Shares to be issued for consulting services Depreciation and amortization Changes in operating assets and liabilities: Decrease in restricted cash - - Decrease in prepaid expenses - - Increase in inventory ) - ) Increase in accrued interest receivable ) - ) Decrease in due from related party - - Increase in accounts payable Increase in accrued payroll taxes Decrease in customer deposits ) - - Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Cash acquired upon merger - 78 78 Purchase of trademark - ) ) Payments for notes receivable ) - ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from line of credit - related party Repayments for line of credit - related party ) ) ) Proceeds from sale of common stock, net of offering costs Proceeds from common stock payable Donated capital 40 Net cash provided by financing activities NET CHANGE IN CASH CASH AT BEGINNING OF PERIOD - - CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL INFORMATION: Interest paid $
